Citation Nr: 0406468	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  00-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional right eye disability due to postoperative 
complications from endophthalmitis as a result of October 
1998 VA medical treatment.


REPRESENTATION

Appellant represented by:	W. Sterling Anderson, II, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active duty service from November 1952 to 
October 1954. 

This appeal came before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision by the Columbia, 
South Carolina, Regional Office (RO), which denied benefits 
pursuant to 38 U.S.C.A. § 1151 for additional right eye 
disability due to postoperative complications from 
endophthalmitis as a result of October 1998 VA medical 
treatment.

An October 2001 videoconference hearing was held before the 
undersigned Board Member.  In January 2002, the Board 
remanded the case to the RO for additional evidentiary 
development.  In May 2003, the Board referred the case for an 
independent medical expert (IME) opinion regarding said 
§ 1151 benefits issue.  An IME opinion was rendered in July 
2003.  Thereafter, the IME opinion was provided appellant's 
attorney, and the attorney responded with additional written 
argument and private medical opinion.  The case is now ready 
for the Board's final appellate determination on said § 1151 
benefits issue.  


FINDINGS OF FACT

1.  Prior to October 1998 VA right eye surgery, appellant's 
right eye visual acuity was 20/80.  

2.  On Friday October 23, 1998, appellant underwent a right 
eye combined trabeculectomy at a VA medical facility on 
account of diagnosed cataract and glaucoma.  

3.  On Saturday October 24th, the first postoperative day, 
the right eye clinically had "2+" injection with "2+ 
cell/flare"; and the clinical impression was good, 1-day 
postoperative result.  Appellant was to be seen again in six 
days.  

4.  A VA record documents that on October 24th, a VA employee 
at said VA medical facility provided appellant "telephone 
triage" for an unspecified purpose; and on October 25th, the 
second postoperative day, another VA employee at said VA 
medical facility provided appellant "telephone triage" 
apparently twice for unspecified eye disorders/abnormalities.  

5.  During an October 2001 videoconference Board hearing, 
appellant and his spouse testified that appellant's right eye 
problems began late Saturday night, October 24, 1998; that 
the right eye pain increased in intensity by Sunday, the next 
day; that appellant's spouse contacted said VA medical 
facility twice that Sunday by telephoning the number provided 
by the VA surgeon and requested treatment for appellant's 
severe right eye pain and vision loss, but were instructed to 
return to that VA medical facility the next day, Monday, 
because the clinic was closed on Sunday.  

6.  Private and independent expert medical opinions state 
that the initial right eye surgery on Friday, October 23rd, 
was proper; that endophthalmitis is a rare but known 
complication of cataract and glaucoma surgery; that within 48 
hours after that surgery, appellant or his spouse had 
telephoned the VA facility where surgery had been performed; 
that appellant's right eye was not examined until the 
following Monday more than 48 hours after surgery; that if 
appellant or his spouse in said telephone communication had 
indicated that severe eye pain was present, then it would be 
negligent on the part of the VA not to have examined him on 
an urgent basis; and that such delay in diagnosis and 
treatment would likely have had an adverse effect on the 
outcome.  

7.  The evidence indicates a reasonable likelihood that 
appellant has permanent, additional right eye disability 
(blindness) resulting from VA's failure to promptly diagnose 
and treat his postoperative complications from 
endophthalmitis.




CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional right eye disability due to postoperative 
complications from endophthalmitis as a result of October 
1998 VA medical treatment have been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's allowance herein of appellant's 
§ 1151 benefits claim involving additional right eye 
disability due to postoperative complications from 
endophthalmitis as a result of October 1998 VA medical 
treatment, no further evidentiary development is necessary.  

With respect to the § 1151 benefits appellate issue involving 
the right eye, it should be pointed out that 38 U.S.C.A. 
§ 1151 was amended for claims filed on or after October 1, 
1997.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(1996).  Since appellant filed said § 1151 benefits claim in 
May 2000, the amended 38 U.S.C.A. § 1151 applies to this 
case.  See 38 U.S.C.A. § 1151 (West 2002).  

The amended § 1151 precludes compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable.  In pertinent part, 38 U.S.C.A. 
§ 1151 provides that where any veteran suffered an injury, or 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability or death not the 
result of the veteran's willful misconduct, disability or 
death compensation and dependency and indemnity compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  Additionally, 
it is required that the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.  

38 C.F.R. § 3.358(c)(1) and (2) provide, in pertinent part:

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

This amended § 1151 includes a fault or accident requirement, 
but does not alter the requirement that additional disability 
is "proximately due" to VA action.  

A VA General Counsel opinion addressed the question of the 
application of 38 U.S.C.A. § 1151 to claims based on the 
omission or failure by VA to diagnose or treat a preexisting 
condition (in conjunction with a claim for benefits under the 
version of 38 U.S.C.A. § 1151 effective for claims filed 
prior to October 1, 1997).  Specifically, the General Counsel 
concluded that § 1151 is most reasonably construed as 
authorizing benefits where VA improperly fails to diagnose or 
provide treatment for a preexisting disease, if it is 
determined that the veteran's disability is greater than it 
would have been with proper diagnosis and treatment.  
Accordingly, the factual elements necessary to support a 
claim based on this theory include a determination that: (1) 
VA failed to diagnose and/or treat a preexisting disease or 
injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  See VAOPGCPREC 5-2001 (Feb. 5, 
2001).  

It is contended, in essence, that appellant sustained 
additional right eye disability with vision loss due to 
postoperative complications from endophthalmitis following a 
combined trabeculectomy for cataracts and glaucoma performed 
at a VA hospital on Friday, October 23, 1998.  Appellant 
asserts that he did not have blindness prior to said surgery, 
but developed severe right eye pain the following Sunday 
morning; that he reported this problem by telephone to the VA 
that Sunday and was provided an appointment for Monday, the 
next day; that endophthalmitis was not diagnosed and treated 
by VA until Monday, the next day; and that the delay in 
diagnosis and treatment of the endophthalmitis was improper 
and negligent, likely resulting in blindness in that eye.  
The Board concurs for the following reasons.

VA clinical records reflect that in early October 1998, 
appellant's right eye visual acuity was 20/80.  Due to 
diagnosed cataract and glaucoma in the right eye, on October 
23, 1998, he underwent a right eye combined trabeculectomy at 
a VA medical facility.  The surgery was performed from 
approximately 3-to 5:00 P.M. without any immediate 
complications noted; and appellant was discharged home at 
6:30 P.M.  On October 24th, the first postoperative day, his 
VA physician examined the right eye.  Clinically, the right 
eye had "2+" injection with "2+ cell/flare."  The 
impression was good, 1-day postoperative result.  Appellant 
was to be seen again in six days.  However, a VA record 
documents that on October 24th a VA employee at said VA 
medical facility provided appellant "telephone triage" for 
an unspecified purpose; and more significantly, on October 
25th, the second postoperative day, another VA employee at 
said VA medical facility provided appellant "telephone 
triage" apparently twice for unspecified eye 
disorders/abnormalities.  

On Monday October 26th, the third postoperative day, at 9:00 
A.M., appellant was examined by his VA physician.  Appellant 
complained of approximately 12-hours' cloudiness/decreased 
visual acuity in the right eye.  Clinically, the right eye 
had "4+" conjunctival injection and a large fibrin plug in 
the center of the pupil.  Acute peri-operative 
endophthalmitis was assessed.  He was treated with intra-
vitreal antibiotics.  However, appellant declined 
hospitalization, stating that he was "fed up with his care 
and his doctors."  He appeared depressed.  On October 27th, 
his eye was examined and appeared essentially the same as the 
previous day.  It was noted that his physicians recommended 
follow-up for 1-2 more days and if "NI" [apparently no 
injection/infection], a "vitrec or reinjection."  Appellant 
agreed to hospitalization later that day.  On October 28th, 
appellant expressed his anger and stated that he had 
"difficulty trusting anyone with his eye anymore"; and 
stated that if a second surgery could not be performed the 
next day, then it should be performed next Monday.  Although 
surgery was planned for October 30th, it was noted that 
appellant appeared depressed and extremely difficult in 
agreeing with a treatment plan; and appellant declined a 
vitrectomy stating that he "doesn't trust us anymore."  

A June 2001 VA clinical record included an assessment of 
right eye blindness secondary to endophthalmitis.  

During an October 2001 videoconference Board hearing, 
appellant and his spouse testified, in essence, at T. 10-11, 
22-27, that appellant's right eye problems began late 
Saturday night after the Friday, October 23, 1998 surgery in 
question; that the right eye pain increased in intensity by 
Sunday, the next day; that appellant's spouse contacted that 
VA medical facility twice that Sunday by telephoning the 
number provided by the VA surgeon and requested treatment for 
her husband's severe right eye pain and vision loss; and that 
they were instructed to return to that VA medical facility 
Monday, the next day, because the clinic was closed.  

Pursuant to the January 2002 Board remand, a March 2002 VA 
ophthalmologic examination was conducted with medical opinion 
rendered as to the etiological question concerning the right 
eye disability.  The examiner opined that appellant 
"apparently suffered a case of endophthalmitis when seen 
three days after the initial surgery.  Review of the record 
indicates that the appropriate consultations and treatment 
modalities were instituted.  The chart also indicates that 
the patient refused to have a vitrectomy which was indicated 
in the treatment for his endophthalmitis.  I see no evidence 
that the patient's care was in any way negligent."

In an October 2002 written statement, addressed to 
appellant's attorney, a private ophthalmologist stated that 
after examination of appellant and review of the records, 
appellant began having severe pain and decreased vision in 
the right eye on October 24, 1998; that a phone log revealed 
that appellant telephoned VA that day and twice on Sunday, 
October 25th, complaining of said symptoms; and that 
according to appellant, a doctor on call told him to return 
to the VA Monday, the next day.  The ophthalmologist opined, 
in pertinent part, that:

The problem is endophthalmitis is a rare 
but known complication of cataract and 
glaucoma surgery, [and it] is well 
established that promptness of diagnosis 
and initiation of treatment early in the 
course of the disease is the most 
important factor in having a favorable 
outcome once the diagnosis is made.  The 
problem in [appellant's] case is that 
although he repeatedly called the 
hospital and talked to nursing staff and 
physicians, the diagnosis was not made 
when the symptoms apparently first 
presented themselves either on Saturday 
evening or Sunday after his cataract and 
glaucoma surgery....  Although I can not in 
hindsight say with certainty that his 
visual outcome would have been better had 
the treatment begun, it is well 
established that a 48 hour delay in the 
diagnosis of bacterial endophthalmitis 
after surgery greatly diminishes the 
opportunity of one ever having useful 
vision even after the appropriate 
treatment has begun....  While I note from 
the record that approximately one week 
after the diagnosis of endophthalmitis 
was made that [appellant] refused further 
surgical or antibiotic treatment...[i]t is 
very unlikely that such treatment would 
have improved his vision at that time....

What I do find lacking was the prompt 
response to the patient's telephone 
complaints about his symptoms on 
postoperative date one and two after the 
surgery.  I do believe that a prompt 
recognition of the seriousness of these 
complaints, an examination, and early 
treatment of these complaints would have 
been the appropriate steps in managing 
this complication.  Had such an 
appropriate response been given to his 
problem, [appellant] would have had a 
significantly improved chance of 
regaining his vision.

Since it appeared to the Board that additional medical 
opinion was necessary regarding the etiological question in 
controversy, in May 2003, the Board referred the case for an 
IME opinion regarding said § 1151 benefits issue.  An IME 
opinion was rendered in July 2003 by an ophthalmologist, the 
Chairman of the Department of Ophthalmology at a university 
medical school.  After discussing the material evidence in 
the claims file, the IME opinion stated, in pertinent part, 
that:

I can see no negligence in the 
performance of the original operation.  
Unfortunately, the patient developed a 
severe postoperative infection caused by 
a virulent organism.  This situation 
requires immediate attention on an 
emergency basis.  Certainly, the delay of 
one or possibly two days before 
institution of treatment falls below the 
normal standard of care.  However, 
despite the fact that there is 
documentation that the patient and his 
wife contacted the hospital on the 
evening of 10/24 and the day of 10/25, it 
is not clear what the nature of the 
conversation was or if there was any 
communication to a treating physician as 
opposed to the hospital operator.  
Certainly, if it can be shown that the 
patient or his wife spoke to a physician 
and indicated that severe pain was 
present,...then it would be grossly 
negligent behavior on the part of the 
Veterans Administration not to have 
examined this patient on an urgent 
basis....  This delay, in all likelihood, 
had an adverse effect on the outcome, 
particularly in view of the rapid and 
aggressive course as demonstrated by the 
fact that symptoms developed within 24-48 
hours of surgery and the fact that an 
especially virulent organism was 
recovered from the vitreous culture.

Nevertheless, additional vitreous surgery 
is often helpful in salvaging eyes that 
have failed to respond to initial 
vitreous culture/intravitreal antibiotic 
injection....  This course of action was 
offered to the patient, and surgery was 
tentatively scheduled for 10/30/98, but 
the patient refused.  Although it is 
impossible to determine if this 
additional surgery would have saved the 
eye, certainly, there was the potential 
to salvage vision with an additional 
procedure....  In summary, this patient 
sustained a blinding complication of 
ocular surgery due to a severe infectious 
process that requires prompt management.  
However, this objective was not performed 
in a timely manner.  Based on the records 
before me, I cannot determine who is at 
fault for this delay.

In a January 2004 written statement, addressed to appellant's 
attorney, the aforementioned private ophthalmologist who had 
rendered said October 2002 written opinion stated, in 
pertinent part:

The window of time for endophthalmitis to 
be treated is a short one.  It needs to 
be diagnosed and treated immediately.  
The fact that [appellant] tolerated two 
painful intraocular injections of 
antibiotics, but would not agree to 
further invasive intervention is not 
likely to have changed the outcome of his 
infection.  It is very likely that the 
retinal tissue was destroyed very early 
on in the disease.  [Appellant] can not 
be hel[d] at fault for the poor outcome 
in my opinion.  The initial lack of 
evaluation and diagnosis of the disease 
is the overwhelmingly determining factor 
which led to his poor result....  The risk 
of any surgeon operating on a Friday is 
that there will not be proper follow up 
on the week-ends for just such 
emergencies.  I do agree with your 
statement that a Saturday or Sunday post 
operative pain complaint does not justify 
coming first thing Monday morning when it 
comes to eye surgery.

In summary, the private ophthalmologist and the 
ophthalmologist who rendered the IME opinion appear in 
agreement with the fact that the initial right eye surgery on 
Friday, October 23rd, was proper; that within 48 hours after 
that surgery, appellant or his spouse had telephoned the VA 
facility where surgery had been performed; that appellant's 
right eye was not examined until the following Monday more 
than 48 hours after surgery; that if appellant or his spouse 
in said telephone communication had indicated that severe eye 
pain was present, then it would be negligent on the part of 
the VA not to have examined him on an urgent basis; and that 
such delay would likely have had an adverse effect on the 
outcome.  

However, the ophthalmologist who rendered the IME opinion 
appears to question whether appellant or his spouse had in 
fact communicated to the VA in said telephone contacts the 
nature and extent of his right eye symptomatology and, in 
addition, questions whether appellant was in part to blame 
for the outcome since he declined additional surgery on that 
eye after endophthalmitis was diagnosed.  

With respect to this first point in controversy, appellant 
and his spouse have testified under oath that they had 
contacted that VA medical facility twice that Sunday, October 
25, 1998, by telephoning the number provided by the VA 
surgeon and had requested treatment for appellant's severe 
right eye pain and vision loss; and that they were instructed 
to return to that VA medical facility Monday, the next day, 
because the clinic was closed.  See October 2001 
videoconference Board hearing transcript.  Actual VA records 
document that on October 24th and 25th, the first and second 
postoperative days, VA employees at said VA medical facility 
provided appellant "telephone triage" apparently at least 
twice for unspecified eye disorders/abnormalities.  Such VA 
records are circumstantial evidence that tends to support 
appellant's contentions and testimonial evidence.  Neither 
appellant nor his spouse are competent to offer medical 
opinion as to the etiology of appellant's right eye 
disability, since this requires medical opinion and there is 
no indication that they have the required expertise.  
However, in Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) stated "[a] layperson can certainly provide 
an eye-witness account of a veteran's visible symptoms."  
Here, appellant and his spouse are competent to offer 
evidence as to when they contacted VA and what they 
communicated to VA, since this is within their personal 
knowledge and does not require expertise.  None of the 
evidence of record directly rebuts their testimony.  As the 
Court stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."  Based on the entire evidentiary record, and 
resolving all reasonable doubt in appellant's favor, the 
Board finds that the sworn testimony as to when they 
contacted VA and what they communicated to VA is competent 
and credible evidence.  

With respect to the second point in controversy, the private 
ophthalmologist clearly opined that VA's delay in diagnosing 
and treating the endophthalmitis was the determining factor 
in loss of vision in that eye, not the appellant's refusal of 
a second surgery on the right eye.  Even the ophthalmologist 
who rendered the IME opinion conceded that it was impossible 
to determine whether a second right eye surgery would have 
saved vision in that eye.  It is the Board's opinion, 
therefore, that appellant's refusal of a second surgery on 
that eye was not the proximate cause of his loss of vision, 
nor constitutes "willful misconduct" on the part of the 
appellant as that term is contemplated in 38 U.S.C.A. § 1151.

With resolution of all reasonable doubt in appellant's favor, 
the Board concludes that additional disability of the right 
eye due to postoperative complications from endophthalmitis 
was a result of VA's negligent failure to promptly diagnose 
and treat such disease; and that but for VA's failure, it is 
at least as likely as not that right eye blindness may have 
been avoided.  Accordingly, the Board considers the positive 
evidence to have greater probative value than any negative 
evidence, with respect to this § 1151 claim, and, therefore, 
the claim is granted.  


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional right eye disability due to postoperative 
complications from endophthalmitis as a result of October 
1998 VA medical treatment is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



